 Case 1:19-cv-20084-RMB Document 17 Filed 01/06/21 Page 1 of 6 PageID: 75



NOT FOR PUBLICATION

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE


RYAN QUASHIE,                     :    CIV. NO. 19-20084 (RMB)
                                  :
                  Petitioner      :
                                  :
     v.                           :          OPINION
                                  :
DAVID ORTIZ,                      :
                                  :
                  Respondent      :

     This matter comes before the Court upon Ryan Quashie’s

(“Petitioner”) Petition for Writ of Habeas Corpus Under 28 U.S.C.

§ 2241, challenging his conviction based on the Supreme Court

decision in Rehaif v. United States, 139 S. Ct. 2191 (2019). (Pet.,

Dkt. No. 1.) Petitioner was confined in the Federal Correctional

Institution in Fort Dix, New Jersey, when he filed this petition.

Respondent filed an answer to the petition on March 30, 2020,

(Answer, Dkt. No. 11), and Petitioner filed a reply brief. (Reply

Brief, Dkt. No. 13.) For the reasons discussed below, the Court

will dismiss the petition for lack of jurisdiction.

I.   BACKGROUND

     On February 10, 2017, Petitioner was sentenced in the United

States District Court, Eastern District of New York, to a 54-month

concurrent term of imprisonment for Conspiracy to Commit Hobbs Act

robbery, in violation of 18 U.S.C. § 1951(a) (Count 1) and Hobbs
    Case 1:19-cv-20084-RMB Document 17 Filed 01/06/21 Page 2 of 6 PageID: 76



Act robbery, in violation of 18 U.S.C. § 1951(a) (Count 3).

(Declaration of Elizabeth Pascal, (“Pascal Decl.,”) Ex. 1 at 2;

Ex. 2; see also United States v. Quashie, No. 14-cr-00376-BMC

(E.D.N.Y.)1 (ECF No. 198)). Assuming Petitioner receives all good

conduct time available, his projected release date is January 27,

2021. (Id., Ex. 1 at 1.)

II.     DISCUSSION

        A.    The Petition

        On November 12, 2019, Petitioner filed the present petition

under 28 U.S.C. § 2241, alleging that he is actually innocent of

conspiracy to commit Hobbs Act robbery and Hobbs Act robbery, 18

U.S.C. § 1951, pursuant to the Supreme Court decision in Rehaif v.

United States, 139 S. Ct. 2191 (2019). (Pet., Dkt. 1.) Petitioner

contends that because he was charged with “knowingly” conspiring

to commit Hobbs Act robbery and “knowingly” attempting to commit

Hobbs Act robbery, Rehaif is applicable to his conviction. He

claims    that   he   is   actually    innocent   because   his    Superseding

Information did not charge him with facts establishing that he

acted    knowingly    with   respect    to   robbery   affecting    interstate

commerce. For relief, Petitioner asks the Court to vacate his

conviction; dismiss the criminal charges against him for lack of




1   Available at www.PACER.gov.
 Case 1:19-cv-20084-RMB Document 17 Filed 01/06/21 Page 3 of 6 PageID: 77



subject matter jurisdiction; and immediately release him from BOP

custody. (Id.)

        B.        The Answer

     Respondent argues that the petition should be denied for two

reasons. First, Respondent contends that Rehaif does not apply to

convictions for conspiracy to commit Hobbs Act robbery and Hobbs

Act robbery, 18 U.S.C. § 1951. Second, assuming the Court were to

find that Rehaif applied to Petitioner’s convictions, the Supreme

Court        in    Rehaif   specifically     stated   that      the   “knowingly”

requirement does not apply to the jurisdictional element of §§

922(g) and 924(a)(2); therefore, it would not apply in Petitioner’s

case.

     C.           Petitioner’s Reply Brief

     Petitioner         filed   a   reply   to   Respondent’s    Answer.   (Reply

Brief, Dkt. No. 13.) Petitioner acknowledges that he would have

raised his claim in his motion to vacate under 28 U.S.C. § 2255,

if he had known about the Rehaif decision at that time. Petitioner

also suggests that because Respondent is unclear whether Rehaif is

applicable, it is for the Court to decide.

     D.           Standard of Law

        28 U.S.C. § 2255 is the presumptive means for a federal

prisoner to challenge the validity of a conviction. Bruce v. Warden

Lewisburg USP, 868 F.3d 170, 178 (3d Cir. 2017). The Third Circuit,

however,
    Case 1:19-cv-20084-RMB Document 17 Filed 01/06/21 Page 4 of 6 PageID: 78




               permits access to § 2241 when two conditions
               are satisfied: First, a prisoner must assert
               a “claim of ‘actual innocence’ on the theory
               that ‘he is being detained for conduct that
               has subsequently been rendered non-criminal by
               an intervening Supreme Court decision’ and our
               own precedent construing an intervening
               Supreme Court decision”—in other words, when
               there is a change in statutory caselaw that
               applies retroactively in cases on collateral
               review. [U.S. v.] Tyler, 732 F.3d [241,] 246
               [3d Cir. 2013] (quoting [In re] Dorsainvil,
               119 F.3d [ 245,] 252 [3d Cir. 1997). And
               second, the prisoner must be “otherwise barred
               from   challenging   the   legality   of   the
               conviction under § 2255.” Id.

Bruce v. Warden Lewisburg USP, 868 F.3d 170, 180 (3d Cir. 2017).

        E.     Analysis

       In Rehaif, the Supreme Court held that the Government, for a

conviction under 18 U.S.C. §§ 922(g) and 924(a) for possession of

a    firearm    by   a     restricted   person,    must   prove   both   that   the

defendant knew he possessed a firearm, and that he knew he belonged

to the relevant category of restricted persons. 139 S. Ct. at 2194.

The Supreme Court in Rehaif did not interpret the statutory

language of 18 U.S.C. § 1951, Petitioner’s crime of conviction.

Instead, Petitioner asks this Court to extend the reasoning of the

Supreme Court’s decision in Rehaif to his situation.

       The Third Circuit has never found jurisdiction under § 2241

by    extending      the    reasoning   of   the   Supreme   Court’s     statutory

interpretation to a different statute. In a similar vein, where a

defendant sought relief in an otherwise untimely petition under 28
 Case 1:19-cv-20084-RMB Document 17 Filed 01/06/21 Page 5 of 6 PageID: 79



U.S.C. § 2255(f)(3), based on “a natural application of the

reasoning of the [Supreme] Court's decisions in Johnson, Booker,

and Beckles …,” the Third Circuit held that the defendant’s claim

was premature because the Supreme Court had not yet addressed the

specific issue raised by the defendant. United States v. Green,

898 F.3d 315, 320 (3d Cir. 2018), cert. denied, 139 S. Ct. 1590,

203 L. Ed. 2d 748 (2019). To proceed under 28 U.S.C. § 2255(f)(3),

a defendant must establish that a constitutional “right has been

newly recognized by the Supreme Court and made retroactively

applicable to cases on collateral review.” Similarly, to bring a

claim under § 2241, based on the saving clause of § 2255(e), a

Petitioner must assert a claim of actual innocence based on an

intervening   Supreme   Court   statutory    interpretation     that   has

subsequently rendered the Petitioner’s conduct of conviction non-

criminal.

     The Supreme Court, in Rehaif, did not interpret the language

of 18 U.S.C. § 1951. In statutory interpretation, words can have

different meanings in a particular context. See Yates v. United

States, 574 U.S. 528, 537 (2015) (quoting Robinson v. Shell Oil

Co., 519 U.S. 337, 341 (1997) (“[t]he plainness or ambiguity of

statutory language is determined [not only] by reference to the

language itself, [but as well by] the specific context in which

that language is used, and the broader context of the statute as

a whole.”) (alteration in Yates.)) Thus, the Court concludes that
 Case 1:19-cv-20084-RMB Document 17 Filed 01/06/21 Page 6 of 6 PageID: 80



it lacks jurisdiction under § 2241 over the claim raised by

Petitioner. At best, Petitioner’s claim is premature because the

Supreme   Court   has   not   recognized   that   its   interpretation    of

“knowingly” under § 922(g) and 924(a) is also applicable to the

conduct described in 18 U.S.C. § 1951. Therefore, the Court will

dismiss the petition because Petitioner does not rely on a Supreme

Court’s   subsequent    statutory   interpretation      that   renders   his

conduct of conviction no longer criminal.

III. CONCLUSION

     For the reasons discussed above, the Court dismisses the

petition for lack of jurisdiction.



An appropriate Order follows.



Date: January 6, 2021

                                    s/Renée Marie Bumb
                                    RENÉE MARIE BUMB
